Title: From Thomas Jefferson to Ferdinand Grand, 14 January 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Jan. 14.

A person called here to-day, while I was out, and left the inclosed note for me, on the subject of Colo. Wuibert’s money. He left word at the same time that he would call at your office tomorrow for an answer. I have written him the inclosed answer, but as he did not leave his name or address, I am unable to write an address on it. I will beg the favor of you to let it lye in your office till he comes, and have it delivered to him, with such explanations as to the mode in which Wuibert’s money was remitted as you are able to give him.
I have the honour to be with much respect & esteem Sir, your most obedt. humble servt.,

Th: Jefferson

